Exhibit 10.a
POLARIS INDUSTRIES INC.
PERFORMANCE BASED RESTRICTED SHARE AWARD AGREEMENT

      [NAME]   SSN: _________

     In accordance with the terms of the Polaris Industries Inc. 2007 Omnibus
Incentive Plan (the “Plan”), Polaris Industries Inc. (“Polaris”), as determined
by and through the Compensation Committee of Polaris’ Board of Directors, hereby
grants to you (the “Participant”) Performance Based Restricted Shares, subject
to the terms and conditions set forth in this Performance Based Restricted Share
Award Agreement (including Annex A hereto and all documents incorporated herein
by reference), as set forth below:

         
Number of Performance Based Restricted Shares Granted:
                                     
 
       
Date of Grant:
                      , 2008    
 
       
Period of Restriction:
  See Section 3 of Annex A    
 
       
Initial Performance Period:
  See Section 3 of Annex A    
 
       
Extended Performance Period:
  See Section 3 of Annex A    
 
       
Initial Performance Goal:
  See Section 3 of Annex A    
 
       
Extended Performance Goal:
  See Section 3 of Annex A    

     Further terms and conditions of the grant are set forth in Annex A hereto,
which is an integral part of this Performance Based Restricted Share Award
Agreement.
     All terms, provisions and conditions applicable to the Performance Based
Restricted Shares set forth in the Plan and not set forth herein are hereby
incorporated by reference herein. To the extent any provision hereof is
inconsistent with a provision of the Plan, the provisions of the Plan will
govern. The Participant hereby acknowledges the receipt of (a) a copy of the
Plan and (b) a copy of this Performance Based Restricted Share Award Agreement,
including Annex A hereto, and agrees to be bound by all the terms and provisions
hereof and thereof.
     IN WITNESS WHEREOF, Polaris has caused this Performance Based Restricted
Share Award Agreement to be executed by its Vice President-Finance, Chief
Financial Officer and Secretary, and the Participant has executed this
Performance Based Restricted Share Award Agreement, including Annex A hereto,
both as of the date and year first above written.

            POLARIS INDUSTRIES INC.
      -s- Michael W. Malone [c54339c5433901.gif]      Michael W. Malone     
Vice President-Finance, Chief Financial Officer and Secretary     

Agreed:
 
Participant
Attachments: Annex A

 



--------------------------------------------------------------------------------



 



ANNEX A
PERFORMANCE BASED RESTRICTED SHARE AWARD AGREEMENT
     The parties to this Performance Based Restricted Share Award Agreement
(this “Agreement”) are Polaris Industries Inc., a Minnesota corporation
(“Polaris”), and the individual employee of Polaris or a subsidiary of Polaris
identified on the cover page of this Agreement (the “Participant”).
     Polaris adopted and maintains the Polaris Industries Inc. 2007 Omnibus
Incentive Plan (the “Plan”), under which restricted shares of the common stock,
par value $0.01 per share, of Polaris (“Common Stock”) may be awarded to
employees of Polaris and its affiliates and subsidiaries by action of the
Compensation Committee (the “Committee”) of Polaris’ Board of Directors (the
“Board”). The parties hereto desire to set forth in this Agreement their
respective rights and obligations with respect to an award to the Participant of
restricted shares of Common Stock approved by the Committee as of the date
hereof. Certain capitalized terms used in this Agreement, unless otherwise
defined herein, have the respective meanings given to such terms in the Plan.
     In consideration of the covenants set forth in this Agreement and the
execution, delivery and performance by the Participant of a non-competition
agreement and a confidentiality agreement dated the date hereof, and intending
to be legally bound hereby, the parties hereto agree as follows:
     1. Award of Performance Shares.

  (a)   Polaris hereby confirms the grant to the Participant, as of
                         , 2008 (the “Award Date”), the number of shares of
Common Stock identified on the cover page of this Agreement (the “Performance
Based Restricted Shares”), subject to the restrictions and other terms and
conditions set forth herein.     (b)   As soon as practicable after the Award
Date, Polaris shall cause one or more stock certificates representing the
Performance Based Restricted Shares to be registered in the name of the
Participant. Such stock certificate or certificates shall be subject to such
stop-transfer orders and other restrictions as the Committee may deem advisable
under the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange upon which the Common Stock is listed
and any applicable federal or state securities law, and may cause a legend or
legends to be placed on such certificate or certificates to make appropriate
reference to such restrictions. In addition, each certificate representing the
Performance Based Restricted Shares shall bear the following legend (the
“Agreement Legend”):         The sale or transfer of this certificate and the
shares of stock represented by this Certificate, whether voluntarily,
involuntarily or by operation of law are subject to the terms and conditions
(including forfeiture) set forth in the Polaris Industries Inc. 2007 Omnibus
Incentive Plan and in the associated Performance Based Restricted Share Award
Agreement entered into between the registered owner and Polaris Industries Inc.
Copies of such Agreement are on file in the offices of Polaris Industries Inc.,
2100 Highway 55, Medina, Minnesota 55340.

     Until the Period of Restriction (as hereinafter defined in Paragraph 3)
with respect to the Performance Based Restricted Shares shall have lapsed
(i) the certificate or certificates representing the Performance Based
Restricted Shares shall be held in custody by the Secretary of Polaris,
(ii) such certificates shall be deemed not delivered to the Participant, and
(iii) the Participant shall have no interest with respect to

2



--------------------------------------------------------------------------------



 



the Performance Based Restricted Shares except as expressly provided herein and
in the Plan. Simultaneously, with the execution and delivery of this Agreement,
the Participant shall deliver to Polaris one or more stock powers endorsed in
blank relating to the Performance Based Restricted Shares. Upon expiration of
the restrictions applicable to all or any portion of the Performance Based
Restricted Shares, subject to Paragraph 2, Polaris shall deliver or cause to be
delivered to the Participant a certificate or certificates without the Agreement
Legend for those shares to which the restrictions shall have expired. Upon
forfeiture, in accordance with Paragraph 4, of all or any portion of the
Performance Based Restricted Shares, the certificate or certificates
representing the forfeited Performance Based Restricted Shares shall be
canceled.
     2. Restrictions Applicable to Performance Shares.

  (a)   Beginning on the Award Date, the Participant shall have all rights and
privileges of a stockholder of Polaris with respect to the Performance Based
Restricted Shares except as follows (the “Restrictions”):

  (i)   dividends and other distributions paid with respect to the Performance
Based Restricted Shares during the Period of Restriction shall be disposed of in
accordance with Paragraph 2(c);     (ii)   none of the Performance Based
Restricted Shares may be sold, transferred, assigned, pledged or otherwise
encumbered or disposed of during the Period of Restriction other than by will or
the laws of descent and distribution; and     (iii)   all or a portion of the
Performance Based Restricted Shares may be forfeited in accordance with
Paragraph 4.

  (b)   Any attempt to dispose of Performance Based Restricted Shares in a
manner contrary to the Restrictions shall be null, void and ineffective. If and
when the Restrictions lapse in accordance with the terms of this Agreement as to
the Performance Based Restricted Shares, such shares shall no longer be
considered Performance Based Restricted Shares for purposes of this Agreement.  
  (c)   The Participant hereby irrevocably and unconditionally assigns to
Polaris any and all cash and non-cash dividends and other distributions paid
with respect to the Performance Based Restricted Shares during the Period of
Restriction; provided, however, that any Common Stock distributed as a dividend
or otherwise with respect to the Performance Based Restricted Shares during the
Period of Restriction shall not be subject to such assignment, shall be subject
to the same restrictions as the Performance Based Restricted Shares and shall be
held as prescribed in Paragraph 1(b).

     3. Restricted Period; Performance Periods; Performance Goals.

  (a)   The Restrictions shall apply for a period (the “Period of Restriction”)
from the Award Date until the Restrictions lapse in accordance with Paragraphs
3(b) or 3(c).     (b)   The Restrictions shall lapse as to all of the
Performance Based Restricted Shares at the end of the Period of Restriction if
and only if the sum of the Earnings Per Share for fiscal years 2008, 2009, 2010
and 2011 (the “Initial Performance Period”) is equal to or greater than the
Initial Performance Goal.

3



--------------------------------------------------------------------------------



 



  (c)   In the event that the Restrictions do not lapse as a result of
achievement of the Initial Performance Goal in accordance with Paragraph 3(b),
the Restrictions shall lapse as to all of the Performance Based Restricted
Shares at the end of the Period of Restriction if and only if the sum of the
Earnings Per Share for fiscal years 2008, 2009, 2010, 2011, 2012 (the “Extended
Performance Period”) is equal to or greater than the Extended Performance Goal.
    (d)   Notwithstanding the foregoing, the Restrictions shall lapse as to all
Performance Based Restricted Shares upon the occurrence during the Period of
Restriction of a Change in Control (as defined in the Plan).         For
purposes of this Agreement, (i) “Earnings Per Share” shall mean the diluted
earnings per share from continuing operations of Polaris and its subsidiaries
for a fiscal year as reported in Polaris’ audited financial statements for such
fiscal year and as adjusted for any stock splits or stock dividends declared and
paid by Polaris during such fiscal year and for changes in generally accepted
accounting principles or the application of generally accepted accounting
principles by Polaris; (ii) “Initial Performance Goal” shall mean $16.60,
representing a 12% compound annual growth rate in Earnings Per Share for fiscal
years 2008, 2009, 2010 and 2011 over actual Earnings Per Share of $3.10 achieved
in fiscal year 2007; and (iii) “Extended Performance Goal” shall mean $22.06,
representing a 12% compound annual growth rate in Earnings Per Share for fiscal
years 2008, 2009, 2010, 2011 and 2012 over actual Earnings Per Share of $3.10
achieved in fiscal year 2007.

     4. Forfeiture. All rights of the Participant to the Performance Based
Restricted Shares as to which the Restrictions shall not have lapsed shall
terminate and be forfeited effective as of the earlier of (i) the end of the
Extended Performance Period if neither of the Initial Performance Goal nor the
Extended Performance Goal have been achieved, or (ii) the date the Participant’s
employment with Polaris terminates for any reason.
     5. Tax Withholding. Polaris shall be entitled to withhold from any cash
payments due to the Participant from Polaris (or secure payment from the
Participant in lieu of withholding) the amount of any withholding or other tax
required by law to be withheld or paid by Polaris with respect to any income
recognized by the Participant with respect to the Performance Based Restricted
Shares, and Polaris may defer issuance of any and all shares of Common Stock
otherwise issuable to the Participant under the Plan until and unless
indemnified to its satisfaction against any liability for any such tax. The
amount of such withholding or tax payment shall be determined by the Committee
or its delegate and shall be payable by the Participant at such time as the
Committee determines. The Participant may elect to satisfy all or any portion of
his or her tax withholding obligation by the withholding, at the appropriate
time, of shares of Common Stock otherwise deliverable to the Participant in a
number sufficient, based upon the fair market value of such shares, to satisfy
such tax withholding requirements. The Committee shall be authorized, in its
sole discretion, to establish such rules and procedures relating to such
withholding of shares of Common Stock as it deems necessary or appropriate.
     6. 83(b) Election. The Participant may make and file with the Internal
Revenue Service an election under Section 83(b) of the Internal Revenue Code of
1986, as amended, with respect to the award of the Restricted Shares hereunder.
If the Participant makes and files such election, the participant shall, as soon
as practicable thereafter, deliver a copy of such election to Polaris.
     7. Assignment; Polaris’ Obligations. This Agreement shall be binding upon
and inure to the benefit of the heirs and representatives of the Participant and
the assigns and successors of Polaris, but neither this Agreement nor any rights
hereunder shall be assignable or otherwise subject to transfer or pledge by the
Participant.

4



--------------------------------------------------------------------------------



 



     8. Entire Agreement; Amendment. This Agreement and the Plan and the
Non-Competition Agreement and Confidentiality Agreement between Participant and
Polaris dated the date hereof constitute the entire agreement of the parties
with respect to the subject matter hereof and shall supersede all prior
agreements and understandings, oral or written, between the parties with respect
thereto. This Agreement may be amended at any time by written agreement of the
parties hereto.
     9. Governing Law. This Agreement and its validity, interpretation,
performance and enforcement shall be governed by the laws of the State of
Minnesota other than the conflict of laws provisions of such laws.
     10. Severability. If, for any reason, any provision of this Agreement is
held invalid, such invalidity shall not affect any other provision of this
Agreement not so held invalid, and each such other provision shall to the full
extent consistent with law continue in full force and effect. If any provision
of this Agreement shall be held invalid in part, such invalidity shall in no way
affect the rest of such provision not held so invalid, and the rest of such
provision, together with all other provisions of this Agreement, shall to the
full extent consistent with law continue in full force and effect.
     11. Continued Employment. This Agreement shall not confer upon the
Participant any right with respect to continuance of employment by Polaris.
     12. Certain References. References to the Participant in any provision of
this Agreement under circumstances where the provision should logically be
construed to apply to the Participant’s executors or the administrators, or the
person or persons to whom all or any portion of the Performance Based Restricted
Shares may be transferred by will or the laws of descent and distribution, such
references to the Participant shall be deemed to include such person or persons.

5